FOR PUBLICATION




ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

AARON J. EDWARDS                            GREGORY F. ZOELLER
Columbus, Indiana                           Attorney General of Indiana

                                            AARON J. SPOLARICH
                                            Deputy Attorney General
                                            Indianapolis, Indiana

                                                                          FILED
                                                                     May 25 2012, 9:19 am

                           IN THE                                            CLERK
                 COURT OF APPEALS OF INDIANA
                                                                           of the supreme court,
                                                                           court of appeals and
                                                                                  tax court




E. PAUL HASTE,                              )
                                            )
     Appellant-Defendant,                   )
                                            )
        vs.                                 )      No. 03A01-1108-CR-369
                                            )
STATE OF INDIANA,                           )
                                            )
     Appellee-Plaintiff.                    )


              APPEAL FROM THE BARTHOLOMEW SUPERIOR COURT
                       The Honorable Chris D. Monroe, Judge
                         Cause No. 03D01-1104-FB-1929


                                   May 25, 2012
                            OPINION – FOR PUBLICATION

MATHIAS, Judge
       E. Paul Haste (“Haste”) appeals his conviction and sentence for Class B felony

dealing in methamphetamine. Concluding that the order from which Haste appeals is not

a final judgment, we dismiss this appeal sua sponte.

                              Facts and Procedural History

       Haste was convicted of Class B felony dealing in methamphetamine on July 21,

2011. A sentencing hearing was held on August 17, 2011, at which the State presented

evidence concerning the damage Haste’s methamphetamine manufacturing activity had

caused to his landlord’s home and asked the trial court to enter a restitution order in the

amount of $90,000. On the same date, the trial court issued an order sentencing Haste to

a ten-year executed sentence and indicating that the court was taking the issue of

restitution under advisement. On August 23, 2011, before the trial court entered any

order addressing the issue of restitution, Haste filed his notice of appeal. The trial court

clerk filed the Notice of Completion of Clerk’s Record on the same date. This appeal

ensued.

                                 Discussion and Decision

       This court has jurisdiction in all appeals from final judgments. Ind. Appellate

Rule 5(A). Whether an order is a final judgment governs this court’s subject matter

jurisdiction. Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003). The lack of appellate

subject matter jurisdiction may be raised at any time, and where the parties do not raise

the issue, this court may consider it sua sponte. Id.




                                             2
       Pursuant to Indiana Appellate Rule 2(H)(1), a “final judgment” is one which

“disposes of all claims as to all parties[.]” In a criminal matter, sentencing is a final

judgment. Terrell v. State, 180 Ind. App. 634, 636, 390 N.E.2d 208, 209 (1979). This

court has held that the requirement that a defendant pay restitution is as much a part of a

criminal sentence as any fine or other penalty. Wilson v. State, 688 N.E.2d 1293, 1295

(Ind. Ct. App. 1997) (citing Kostopoulos v. State, 654 N.E.2d 44, 46 (Ind. Ct. App.

1995), trans. denied.). Because the trial court specifically stated in its August 17, 2011

sentencing order that it was taking the restitution issue under advisement, that order did

not completely dispose of all sentencing issues. Accordingly, the August 17, 2011

sentencing order from which Haste appeals is not an appealable final judgment, and we

must dismiss this appeal.

       We note that Haste has included in his Appellant’s Appendix a document

purporting to be a restitution order entered by the trial court on October 24, 2011.

However, because the Notice of Completion of Clerk’s Record was filed on August 23,

2011, over two months prior to the date reflected on the document, it is apparent that the

purported restitution order was never made part of the record on appeal. Accordingly, the

order is not properly before us and we will not consider it. See R.R.F. v. L.L.F., 956

N.E.2d 1135, 1142 n.4 (Ind. Ct. App. 2011) (noting that this court cannot consider

matters outside the record).    Nevertheless, we note that if the document is what it

purports to be, then the trial court’s judgment became final on October 24, 2011, the date

the order was issued.


                                            3
       Indiana Appellate Rule 9(A)(1) provides that “[a] party initiates an appeal by

filing a Notice of Appeal with the trial court clerk within thirty (30) days after the entry

of a Final Judgment.”      The timely filing of a notice of appeal is a jurisdictional

prerequisite, and failure to conform to the applicable time limits results in forfeiture of an

appeal. State v. Hunter, 904 N.E.2d 371, 373 (Ind. Ct. App. 2009); App. R. 9(A)(5).

Assuming that Haste did not file another notice of appeal within thirty days of the entry

of the October 24, 2011 restitution order, it would appear that he has missed the deadline

for filing a direct appeal of his conviction and sentence. However, it also seems apparent

that Haste’s conduct might qualify him to file a petition for permission to file a belated

notice of appeal under Post-Conviction Rule 2.

       Dismissed.

ROBB, C.J., and BAILEY, J., concur.




                                              4